Title: From Thomas Jefferson to United States Congress, 3 February 1806
From: Jefferson, Thomas
To: United States Congress


                        
                            
                            To the Senate &
                        House of Representatives of the US.
                        
                        In the course of the last year the following treaties and conventions for the extinguishment of Indian title
                            to lands within our limits, were entered into on behalf of the United states.
                        A treaty between the US. & the Wyandot, Ottawa, Chippawa, Munsee & Delaware, Shawanee and Poutewatamy
                            nations of Indians.
                        A treaty between the US. & the Agents of the Connecticut land companies on one part & the Wyandot,
                            Ottawa, Chippawa, Munsee & Delaware, Shawanee and Poutewatamy nations of Indians.
                        A treaty between the US. & the Delawares, Poutewatamies, Miamis, Eelrivers and Weaws.
                        A treaty between the US. & the Chickasaw nation of Indians.
                        Two treaties between the US. and the Cherokee Indians.
                        A convention between the US. & the Creek nation of Indians.
                        The Senate having advised & consented to the ratification of these several treaties & conventions, I now
                            lay them before both houses of Congress for the exercise of their constitutional powers as to the means of fulfilling
                            them.
                        
                            Th: Jefferson
                     
                            Feb. 3. 1806.
                        
                    